PLEDGE AGREEMENT
 
This Pledge Agreement (this “Agreement”) dated as of February 14, 2008 by and
among each of the undersigned pledgors (each, a “Pledgor” and, together with any
other entity that becomes a pledgor hereunder pursuant to Section 26 hereof, the
“Pledgors”) and PNC BANK, NATIONAL ASSOCIATION, as agent for Lenders (as defined
below) (in such capacity, “Agent”).
 
BACKGROUND
 
HYBROOK RESOURCES CORP. (to be renamed BEST ENERGY SERVICES, INC.) (“Best” or
“Borrowing Agent”), BOB BEEMAN DRILLING COMPANY (“BBD”) and BEST WELL SERVICE,
INC. (“BWS”, and together with Best and BBD, each a “Borrower”, and collectively
the “Borrowers”) have entered or are entering into a Revolving Credit, Term Loan
and Security Agreement dated as of February 14, 2008 (as amended, modified,
restated or supplemented from time to time, the “Loan Agreement”) with the
financial institutions named therein or which hereafter become a party thereto
(each a “Lender” and collectively, “Lenders”) and Agent, pursuant to which Agent
and Lenders have agreed, subject to the terms and conditions contained therein,
to provide certain financial accommodations to Borrowers.
 
In order to induce Agent and Lenders to provide or continue to provide the
financial accommodations to Borrowers described in the Loan Agreement, each
Pledgor has agreed to pledge and grant a security interest to Agent for its
benefit and for the ratable benefit of Lenders in the Collateral (as hereinafter
defined).
 
NOW, THEREFORE, in consideration of the premises and for other good and valuable
consideration the receipt and sufficiency of which is hereby acknowledged, the
parties hereto agree as follows:
 
1. Definitions.  All capitalized terms used herein which are not defined shall
have the meanings given to them in the Loan Agreement.
 
2. Pledge and Grant of Security Interest.  To secure the full and punctual
payment and performance of (a) the Obligations and (b) all other indebtedness,
obligations and liabilities of each Pledgor to Agent and Lenders whether now
existing or hereafter arising, direct or indirect, liquidated or unliquidated,
absolute or contingent, due or not due and whether under, pursuant to or
evidenced by a note, agreement, guaranty, instrument or otherwise (a) and (b)
collectively, the “Indebtedness”), each Pledgor hereby pledges, assigns,
hypothecates, transfers and grants a security interest to Agent for its benefit
and for the ratable benefit of Lenders in all of the following (the
“Collateral”):
 
(a) the shares of stock set forth under such Pledgor’s name on Schedule A
annexed hereto and expressly made a part hereof (the “Pledged Stock”), the
certificates representing the Pledged Stock and all dividends, cash, instruments
and other property or proceeds from time to time received, receivable or
otherwise distributed in respect of or in exchange for any or all of the Pledged
Stock, provided that the Pledged Stock shall not include more than 65% of the
issued and outstanding shares of voting stock of any Foreign Subsidiary;
 

--------------------------------------------------------------------------------


 
(b) all of each Pledgor’s now owned or hereafter acquired rights (but not its
obligations), membership interests and other equity ownership interests (whether
certificated or uncertificated) in each limited liability company set forth on
Schedule A (collectively, the “Membership Interests”) and each of such limited
liability company’s successors, including, without limitation, all rights,
proceeds, distributions, interest, dividends, options, warrants, increases,
profits and income from such limited liability company;
 
(c) all additional (i) shares of stock of any issuer of the Pledged Stock (and
the certificates representing such additional shares), (ii) Membership Interests
of any issuer of Membership Interests and the certificates evidencing such
Membership Interests (to the extent certificated) in each limited liability
company set forth on Schedule A (each of the foregoing, an “Issuer”) from time
to time acquired by any Pledgor in any manner, including, without limitation,
stock dividends or a distribution in connection with any increase or reduction
of capital, reclassification, merger, consolidation, sale of assets, combination
of shares, stock split, spin-off or split-off (which shares and certificates
shall be deemed to be part of the Collateral), and all dividends, cash,
instruments and other property or proceeds from time to time received,
receivable or otherwise distributed in respect of or in exchange for any or all
of such shares of the Pledged Stock or Membership Interests, provided that no
Pledgor shall be required to pledge more than 65% of the issued and outstanding
shares of voting stock of any Foreign Subsidiary; and
 
(d) all options and rights, whether as an addition to, in substitution of or in
exchange for any shares of the Pledged Stock or Membership Interests.
 
3. Delivery of Collateral.  All certificates representing or evidencing the (i)
the Pledged Stock and (ii) certificated Membership Interests (including
Membership Interests which become certificated after the date hereof) shall be
delivered to and held by or on behalf of Agent pursuant hereto and shall be
accompanied by duly executed instruments of transfer or assignment in blank, all
in form and substance satisfactory to Agent.  Each Pledgor hereby authorizes
each Issuer upon written demand by Agent to deliver any certificates,
instruments or other distributions issued in connection with the Collateral
directly to Agent, in each case to be held by Agent, subject to the terms
hereof.  Agent shall have the right, at any time following the occurrence and
during the continuance of an Event of Default, in its discretion and without
notice to the Pledgor, to transfer to or to register in the name of Agent or any
of its nominees any or all of the Pledged Stock or Membership Interests.  In
addition, Agent shall have the right at any time to exchange certificates or
instruments representing or evidencing any Pledged Stock or Membership Interests
for certificates or instruments of smaller or larger denominations.
 
4. Representations and Warranties of Pledgor.  Each Pledgor represents and
warrants to Agent (which representations and warranties shall be deemed to
continue to be made until all of the Indebtedness has been paid in full and the
Loan Agreement has been irrevocably terminated) that:
 
(a) Each Pledgor has the requisite power and authority to enter into this
Agreement, to pledge the Collateral for the purposes described herein and to
carry out the transactions contemplated by this Agreement.
 
2

--------------------------------------------------------------------------------


 
(b) The execution, delivery and performance by each Pledgor of this Agreement
and the pledge of the Collateral hereunder have been duly and properly
authorized and do not and will not result in any violation of any material
agreement, indenture, instrument, license, judgment, decree, order, law,
statute, ordinance or other governmental rule or regulation applicable to such
Pledgor.
 
(c) This Agreement constitutes the legal, valid and binding obligation of each
Pledgor enforceable against such Pledgor in accordance with its terms.
 
(d) Each Pledgor is the direct and beneficial owner of each share of the Pledged
Stock and Membership Interests set forth under such Pledgor’s name on Schedule A
annexed hereto.
 
(e) All of the Collateral has been duly authorized, validly issued and is fully
paid and nonassessable.
 
(f) This Agreement creates and grants a valid first lien on and perfected
security interest in the Collateral and the proceeds thereof, subject to no
prior security interest, mortgage, pledge, claim, lien, charge, hypothecation,
assignment, offset or encumbrance whatsoever (collectively, “Liens”) or to any
agreement purporting to grant to any third party a Lien upon the property or
assets of any Pledgor which would include the Collateral.
 
(g) There are no restrictions on transfer of the Pledged Stock or Membership
Interests contained in the Certificate of Incorporation or by-laws (or
Certificate of Formation, limited liability company agreement or other
organizational documents, as the case may be) of any Issuer or otherwise which
have not otherwise been enforceably and legally waived by the necessary parties.
 
(h) None of the Collateral  has been issued or transferred in violation of the
securities registration, securities disclosure or similar laws of any
jurisdiction to which such issuance or transfer may be subject.
 
(i) There are no pending or, to the best of each Pledgor’s knowledge, threatened
actions or proceedings before any court, judicial body, administrative agency or
arbitrator which may materially adversely affect the Collateral.
 
(j) No consent, approval, authorization or other order of any Person and no
consent, authorization, approval or other action by, and no notice to or filing
with, any governmental authority or regulatory body is required by any Pledgor
either (i) for the pledge of the Collateral pursuant to this Agreement or for
the execution, delivery or performance of this Agreement or (ii) for the
exercise by the Agent of the voting or other rights provided for in this
Agreement or the remedies in respect of the Collateral pursuant to this
Agreement, except as may be required in connection with such disposition by laws
affecting the offering and sale of securities generally.
 
(k) No notification of the pledge evidenced hereby to any Person is required.
 
3

--------------------------------------------------------------------------------


 
(l) The Pledged Stock and the Membership Interests constitutes one hundred
percent (100%) of the issued and outstanding shares of capital stock and limited
liability company interests of the Issuers thereof set forth on Schedule A
annexed hereto.
 
(m) As of the date hereof, there are no existing options, warrants, calls or
commitments of any such character whatsoever relating to any Collateral and no
indebtedness or other security convertible into any Collateral.
 
(n) As of the date hereof any proxy or proxies heretofore given by such Pledgor
to any Person or Persons whatsoever have been revoked.
 
The representations and warranties set forth in this Section 4 shall survive the
execution and delivery of this Agreement.
 
5. Covenants.  Until such time as all of the Indebtedness has been paid in full
and the Loan Agreement has been irrevocably terminated, each Pledgor shall:
 
(a) Not sell, assign, transfer, convey, or otherwise dispose of its rights in or
to the Collateral or any interest therein; nor create, incur or permit to exist
any Lien whatsoever with respect to any of the Collateral or the proceeds
thereof other than that created hereby, in each case unless expressly permitted
by the Loan Agreement.
 
(b) At Pledgor’s expense, defend Agent’s right, title and security interest in
and to the Collateral against the claims of any Person and keep the Collateral
free from all Liens, except for the Liens granted to Agent under this Agreement.
 
(c) At any time, and from time to time, upon the written request of Agent,
execute and deliver such further documents and do such further acts and things
as Agent may reasonably request in order to effect the purposes of this
Agreement including, but without limitation, delivering to Agent upon the
occurrence and during the continuance of an Event of Default irrevocable proxies
in respect of the Collateral in form satisfactory to Agent.  Until receipt
thereof, this Agreement shall constitute each Pledgor’s proxy to Agent or its
nominee to vote all shares of Collateral then registered in such Pledgor’s
name.  Each Pledgor hereby revokes any proxy or proxies heretofore given by such
Pledgor to any Person or Persons whatsoever and agrees not to give any other
proxies in derogation hereof until this Agreement is no longer in full force and
effect as hereinafter provided.
 
(d) Within two (2) Business Days of receipt thereof by any Pledgor, deliver to
Agent all notices and statements relating to the Collateral received by such
Pledgor.
 
(e) Unless expressly permitted by the Loan Agreement, not consent to or approve
the issuance of (i) any additional shares of any class of capital stock or
limited liability company interests of any Issuer; (ii) any securities
convertible either voluntarily by the holder thereof or automatically upon the
occurrence or nonoccurrence of any event or condition into, or any securities
exchangeable for, any such shares; or (iii) any warrants, options, contracts or
other commitments entitling any person to purchase or otherwise acquire any such
shares.
 
4

--------------------------------------------------------------------------------


 
6. Voting Rights and Dividends.  In addition to Agent’s rights and remedies set
forth in Section 8 hereof, in case an Event of Default shall have occurred and
be continuing, Agent shall (i) be entitled to vote the Collateral, (ii) be
entitled to give consents, waivers and ratifications in respect of the
Collateral (each Pledgor hereby irrevocably constituting and appointing Agent,
with full power of substitution, the proxy and attorney-in-fact of such Pledgor
for such purposes) and (iii) be entitled to collect and receive for its own use
cash dividends paid on the Collateral.  No Pledgor shall be permitted to
exercise or refrain from exercising any voting rights or other powers if, in the
reasonable judgment of Agent, such action would have a Material Adverse Effect
on the value of the Collateral or any part thereof; and, provided, further, that
each Pledgor shall give at least five (5) days’ written notice of the manner in
which such Pledgor intends to exercise, or the reasons for refraining from
exercising, any voting rights or other powers other than with respect to any
election of directors and voting with respect to any incidental matters.  All
dividends and all other distributions in respect of any of the Collateral,
whenever paid or made, shall be delivered to Agent to hold as Collateral and
shall, if received by any Pledgor, be received in trust for the benefit of
Agent, be segregated from the other property or funds of such Pledgor, and be
forthwith delivered to Agent as Collateral in the same form as so received (with
any necessary endorsement); provided however, so long as no Event of Default has
occurred and is continuing, the foregoing shall not apply to any dividends or
distributions expressly permitted by the Loan Agreement.
 
7. Events of Default.  The term “Event of Default” wherever used herein shall
mean the occurrence of any Event of Default under the Loan Agreement.
 
8. Remedies.  Upon the occurrence and during the continuance of an Event of
Default, Agent may:
 
(a) Demand, collect, receipt for, settle, compromise, adjust, sue for, foreclose
or realize upon the Collateral (or any part thereof), as Agent may determine in
its sole discretion;
 
(b) Transfer any or all of the Collateral into its name, or into the name of its
nominee or nominees;
 
(c) Exercise all rights with respect to the Collateral including, without
limitation, all rights of conversion, exchange, subscription or any other
rights, privileges or options pertaining to any shares of the Collateral as if
it were the absolute owner thereof, including, but without limitation, the right
to exchange, at its discretion, any or all of the Collateral upon the merger,
consolidation, reorganization, recapitalization or other readjustment of the
Issuer thereof, or upon the exercise by any Issuer of any right, privilege or
option pertaining to any of the Collateral, and, in connection therewith, to
deposit and deliver any and all of the Collateral with any committee,
depository, transfer agent, registrar or other designated agent upon such terms
and conditions as it may determine, all without liability except to account for
property actually received by it; and
 
(d) Subject to the requirements of applicable law, sell, assign and deliver the
whole or, from time to time, any part of the Collateral at the time held by
Agent, at any private or public sale or auction, with or without demand,
advertisement or notice of the time or place of sale or adjournment thereof or
otherwise (all of which are hereby waived, except such notice as
 
5

--------------------------------------------------------------------------------


 
is required by applicable law and cannot be waived), for cash or credit or for
other property for immediate or future delivery, and for such price or prices
and on such terms as Agent in its sole discretion may determine, or as may be
required by applicable law.
 
Each Pledgor hereby waives and releases any and all right or equity of
redemption, whether before or after sale hereunder.  At any such sale, unless
prohibited by applicable law, Agent may bid for and purchase the whole or any
part of the Collateral so sold free from any such right or equity of
redemption.  All moneys received by Agent hereunder whether upon sale of the
Collateral or any part thereof or otherwise shall be held by Agent and applied
by it as provided in Section 11 hereof.  No failure or delay on the part of
Agent in exercising any rights hereunder shall operate as a waiver of any such
rights nor shall any single or partial exercise of any such rights preclude any
other or future exercise thereof or the exercise of any other rights
hereunder.  Agent shall have no duty as to the collection or protection of the
Collateral or any income thereon nor any duty as to preservation of any rights
pertaining thereto, except to apply the funds in accordance with the
requirements of Section 11 hereof.  Agent may exercise its rights with respect
to property held hereunder without resort to other security for or sources of
reimbursement for the Indebtedness.  In addition to the foregoing, Agent shall
have all of the rights, remedies and privileges of a secured party under
applicable law and the Uniform Commercial Code of New York regardless of the
jurisdiction in which enforcement hereof is sought.
 
9. Registration.  If Agent shall exercise its right to sell all or any part of
the Collateral following the occurrence and during the continuance of an Event
of Default, and if, in the opinion of counsel for Agent, it is necessary to have
the Collateral being sold registered under the provisions of the Securities Act
of 1933, as amended (the “Securities Act”), each Pledgor will use its best
efforts to cause the applicable Issuer to execute and deliver, and to cause the
directors and officers of such Issuer to execute and deliver, all at such
Pledgor’s expense, all such instruments and documents and to do or cause to be
done all such other acts and things as may be necessary to register the
Collateral being sold under the provisions of the Securities Act.  Such Pledgor
shall cause any such registration statement to become effective and to remain
effective for a period of one year from the date of the first public offering of
the Collateral being sold and to make all amendments thereto and to related
documents which, in the opinion of Agent or its counsel, are necessary or
advisable, all in conformity with the requirements of the Securities Act and the
rules and regulations of the Securities and Exchange Commission applicable
thereto.  Such Pledgor shall also cause the applicable Issuer to comply with the
provisions of the “Blue Sky” law of any jurisdiction which Agent shall designate
in connection with any sale hereunder; and to cause such Issuer to make
available to its security holders, as soon as practicable, an earnings statement
(which need not be audited) covering a period of at least twelve months but not
more than eighteen months, beginning with the first month after the effective
date of any such registration statement, which earnings statement will satisfy
the provisions of Section 11(a) of the Securities Act.  Each Pledgor
acknowledges that a breach of any of the covenants contained in this Section may
cause irreparable injury to Agent, that Agent will have no adequate remedy at
law with respect to such breach and, as a consequence, such covenants of such
Pledgor shall be specifically enforceable against such Pledgor.
 
10. Private Sale.  Notwithstanding anything contained in Section 9, each Pledgor
recognizes that Agent may be unable to effect (or to do so only after delay
which would
 
6

--------------------------------------------------------------------------------


 
adversely affect the value that might be realized from the Collateral) a public
sale of all or part of the Collateral by reason of certain prohibitions
contained in the Securities Act, and may be compelled to resort to one or more
private sales to a restricted group of purchasers who will be obliged to agree,
among other things, to acquire such Collateral for their own account, for
investment and not with a view to the distribution or resale thereof.  Each
Pledgor agrees that any such private sale may be at prices and on terms less
favorable to the seller than if sold at public sales and that such private sales
shall be deemed to have been made in a commercially reasonable manner.  Each
Pledgor agrees that Agent has no obligation to delay sale of any Collateral for
the period of time necessary to permit any Issuer to register the Collateral for
public sale under the Securities Act.
 
11. Proceeds of Sale.  The proceeds of any collection, recovery, receipt,
appropriation, realization, disposition or sale of the Collateral shall be
applied by Agent as follows:
 
(a) First, to the payment of all costs, expenses and charges of Agent and to the
reimbursement of Agent for the prior payment of such costs, expenses and charges
incurred in connection with the care and safekeeping of any of the Collateral
(including, without limitation, the expenses of any sale or other proceeding,
the expenses of any taking, attorneys’ fees and expenses, court costs, any other
fees or expenses incurred or expenditures or advances made by Agent and Lenders
in the protection, enforcement or exercise of its rights, powers or remedies
hereunder) with interest on any such reimbursement at the rate prescribed in the
Loan Agreement as the Default Rate for Revolving Advances maintained as Domestic
Rate Loans.
 
(b) Second, to the payment of the Indebtedness, in whole or in part, in such
order as Agent may elect, whether such Indebtedness is then due or not due.
 
(c) Third, to such Persons as required by applicable law including, without
limitation, Section 9-615(a)(3) of the Uniform Commercial Code.
 
(d) Fourth, to the extent of any surplus thereafter remaining, to the applicable
Pledgor or as a court of competent jurisdiction may direct.
 
In the event that the proceeds of any collection, recovery, receipt,
appropriation, realization or sale are insufficient to satisfy the Indebtedness,
each Pledgor shall be liable for the deficiency together with interest thereon
at the rate prescribed in the Loan Agreement as the Default Rate for Revolving
Advances maintained as Domestic Rate Loans plus the costs and fees of any
attorneys employed by Agent and/or Lenders to collect such deficiency.
 
Agent, in its sole and absolute discretion, with or without notice to Pledgors,
may deposit any proceeds of any collection, recovery, receipt, appropriation,
realization, disposition or sale of the Collateral in a non-interest bearing
cash collateral deposit account to be maintained as security for the
Indebtedness.
 
12. Waiver of Marshaling.  Each Pledgor hereby waives any right to compel any
marshaling of any of the Collateral.
 
7

--------------------------------------------------------------------------------


 
13. Agent Appointed Attorney-In-Fact and Performance by Agent.  Upon the
occurrence of an Event of Default which is continuing, each Pledgor hereby
irrevocably constitutes and appoints Agent as such Pledgor’s true and lawful
attorney-in-fact, with full power of substitution, to execute, acknowledge and
deliver any instruments and to do in such Pledgor’s name, place and stead, all
such acts, things and deeds for and on behalf of and in the name of such
Pledgor, which such Pledgor could or might do or which Agent may deem necessary,
desirable or convenient to accomplish the purposes of this Agreement, including,
without limitation, to execute such instruments of assignment or transfer or
orders and to register, convey or otherwise transfer title to the Collateral
into Agent’s name.   Each Pledgor hereby ratifies and confirms all that said
attorney-in-fact may so do and hereby declares this power of attorney to be
coupled with an interest and irrevocable.  If any Pledgor fails to perform any
agreement herein contained, Agent may itself perform or cause performance
thereof, and any costs and expenses of Agent incurred in connection therewith
shall be paid by Pledgors as provided in Section 24 hereof.
 
14. Termination.  This Agreement shall terminate and each Pledgor shall be
entitled to the return, at such Pledgor’s expense, of such of the Collateral as
has not theretofore been sold, disposed of or otherwise applied pursuant to this
Agreement upon payment in full of the Indebtedness and irrevocable termination
of the Loan Agreement.
 
15. Concerning Agent.  The recitals of fact herein shall be taken as statements
of Pledgors for which Agent assumes no responsibility.  Agent makes no
representation to anyone as to the value of the Collateral or any part thereof
or as to the validity or adequacy of the security afforded or intended to be
afforded thereby or as to the validity of this Agreement.  Agent shall be
protected in relying upon any notice, consent, request or other paper or
document believed by it to be genuine and correct and to have been signed by a
proper person.  The permissive rights of Agent hereunder shall not be construed
as duties of Agent.  Agent shall be under no obligation to take any action
toward the enforcement of this Agreement or rights or remedies in respect of any
of the Collateral.  Agent shall not be personally liable for any action taken or
omitted by it in good faith and reasonably believed by it to be within the power
or discretion conferred upon it by this Agreement.
 
16. Notices.  Any notice or other communication required or permitted pursuant
to this Agreement shall be deemed given (a) when personally delivered to any
officer of the party to whom it is addressed, (b) on the earlier of actual
receipt thereof or three (3) days following posting thereof by certified or
registered mail, postage prepaid, (c) upon actual receipt thereof when sent by a
recognized overnight delivery service or (d) upon actual receipt thereof when
sent by telecopier to the number set forth below with electronic confirmation of
receipt, in each case addressed to each party at its address or telecopier
number set forth below or at such other address or telecopier number as has been
furnished in writing by a party to the other by like notice:

 
If to Agent:
PNC Bank, National Association
 
Two Tower Center Boulevard
 
East Brunswick, NJ 08816
 
Attention:
 
Facsimile:






 
8

--------------------------------------------------------------------------------


 
with a copy to:
PNC Bank, National Association
  PNC Agency Services  
PNC Firstside Center
  500 First Avenue, 4th Floor   Pittsburgh, PA 15219   Attention:  Lisa Pierce  
Facsimile:   (415) 762-8672     and: Hahn & Hessen LLP   488 Madison Avenue  
New York, NY 10022  
Attention:   Steven J. Seif, Esq.
  Telephone:  (212) 478-7200   Facsimile:     (212) 478-7400    
If to any Pledgor:
Best Energy Services, Inc.
 
1010 Lamar Street, Suite 1200
 
Houston, Texas 77002
  Attention:  Larry Hargrave   Facsimile:  (713)-933-2602    
with a copy to:
Jackson Walker L.L.P.
  100 Congress Avenue, Suite 1100   Austin, Texas 78701   Attention: Lawrence A.
Waks, Esq.     Facsimile: (512) 236-2002






 
17. Governing Law.  This Agreement and all rights and obligations hereunder
shall be governed by and construed and enforced in all respects in accordance
with the laws of the State of New York applied to contracts to be performed
wholly within the State of New York.
 
18. Waivers.  EACH PARTY HERETO HEREBY EXPRESSLY WAIVES ANY RIGHT TO TRIAL BY
JURY OF ANY CLAIM, DEMAND, ACTION OR CAUSE OF ACTION (A) ARISING UNDER THIS
AGREEMENT OR ANY OTHER INSTRUMENT, DOCUMENT OR AGREEMENT EXECUTED OR DELIVERED
IN CONNECTION HEREWITH, OR (B) IN ANY WAY CONNECTED WITH OR RELATED OR
INCIDENTAL TO THE DEALINGS OF THE PARTIES HERETO OR ANY OTHER AGREEMENT EXECUTED
OR DELIVERED BY THEM IN CONNECTION HEREWITH, OR THE TRANSACTIONS RELATED HERETO
OR THERETO, IN EACH CASE WHETHER NOW EXISTING OR HEREAFTER ARISING, AND WHETHER
SOUNDING IN CONTRACT OR TORT OR OTHERWISE AND EACH PARTY HERETO HEREBY AGREES
AND CONSENTS THAT ANY CLAIM, DEMAND, ACTION OR CAUSE OF ACTION SHALL BE DECIDED
BY COURT TRIAL WITHOUT A JURY, AND THAT ANY PARTY MAY FILE AN ORIGINAL
COUNTERPART OR A COPY OF THIS SECTION WITH ANY COURT AS WRITTEN EVIDENCE OF THE
CONSENT OF EACH PARTY TO THE WAIVER OF ITS RIGHT TO TRIAL BY JURY.
 
9

--------------------------------------------------------------------------------


 
19. Litigation.  EACH PLEDGOR EXPRESSLY CONSENTS TO THE JURISDICTION AND VENUE
OF EACH COURT OF COMPETENT JURISDICTION LOCATED IN THE STATE OF NEW YORK FOR ALL
PURPOSES IN CONNECTION WITH THIS AGREEMENT.  ANY JUDICIAL PROCEEDING BY ANY
PLEDGOR AGAINST AGENT INVOLVING, DIRECTLY OR INDIRECTLY ANY MATTER OR CLAIM IN
ANY WAY ARISING OUT OF, RELATED TO OR CONNECTED WITH THIS AGREEMENT SHALL BE
BROUGHT ONLY IN A STATE COURT LOCATED IN THE COUNTY OF NEW YORK, STATE OF NEW
YORK.  EACH PLEDGOR FURTHER CONSENTS THAT ANY SUMMONS, SUBPOENA OR OTHER PROCESS
OR PAPERS (INCLUDING, WITHOUT LIMITATION, ANY NOTICE OR MOTION OR OTHER
APPLICATION TO EITHER OF THE AFOREMENTIONED COURTS OR A JUDGE THEREOF) OR ANY
NOTICE IN CONNECTION WITH ANY PROCEEDINGS HEREUNDER, MAY BE SERVED INSIDE OR
OUTSIDE OF THE STATE OF NEW YORK OR THE SOUTHERN DISTRICT OF NEW YORK BY
REGISTERED OR CERTIFIED MAIL, RETURN RECEIPT REQUESTED, OR BY PERSONAL SERVICE
PROVIDED A REASONABLE TIME FOR APPEARANCE IS PERMITTED, OR IN SUCH OTHER MANNER
AS MAY BE PERMISSIBLE UNDER THE RULES OF SAID COURTS.  EACH PLEDGOR WAIVES ANY
OBJECTION TO JURISDICTION AND VENUE OF ANY ACTION INSTITUTED HEREON AND SHALL
NOT ASSERT ANY DEFENSE BASED ON LACK OF JURISDICTION OR VENUE OR BASED UPON
FORUM NON CONVENIENS.
 
20. No Waiver; Cumulative Remedies.  Any and all of Agent’s and Lenders’ rights
with respect to the Liens granted under this Agreement shall continue
unimpaired, and each Pledgor shall be and remain obligated in accordance with
the terms hereof, notwithstanding (a) the bankruptcy, insolvency or
reorganization of any Pledgor, (b) the release or substitution of any item of
the Collateral at any time, or of any rights or interests therein, or (c) any
delay, extension of time, renewal, compromise or other indulgence granted by
Agent and Lenders in reference to any of the Indebtedness.  Each Pledgor hereby
waives all notice of any such delay, extension, release, substitution, renewal,
compromise or other indulgence, and hereby consents to be bound hereby as fully
and effectively as if such Pledgor had expressly agreed thereto in advance.  No
failure on the part of Agent or Lenders to exercise, and no delay in exercising,
any right, power or remedy hereunder shall operate as a waiver thereof nor shall
any single or partial exercise of any such right, power or remedy by Agent and
Lenders preclude any other or further exercise thereof or the exercise of any
right, power or remedy.  All remedies hereunder are cumulative and are not
exclusive of any other remedies provided by law.
 
21. Severability.  In case any security interest or other right of Agent and/or
any Lender shall be held to be invalid, illegal or unenforceable, such
invalidity, illegality or unenforceability shall not affect any other security
interest or other right, privilege or power granted under this Agreement.  In
the event that any provision of this Agreement or the application thereof to
Pledgors or any circumstance in any jurisdiction governing this Agreement shall,
to any extent, be invalid or unenforceable under any applicable statute,
regulation, or rule of law, such provision shall be deemed inoperative to the
extent that it may conflict therewith and shall be deemed modified to conform to
such statute, regulation or rule of law, and the remainder of this Agreement and
the application of any such invalid or unenforceable provision to parties,
jurisdictions, or circumstances other than to whom or to which it is held
invalid or
 
10

--------------------------------------------------------------------------------


 
unenforceable shall not be affected thereby, nor shall same affect the validity
or enforceability of any other provision of this Agreement.
 
22. Counterparts; Facsimiles.  This Agreement and any amendments, waivers,
consents, or supplements may be executed via telecopier or facsimile or other
electronic method of transmission reasonably satisfactory to Agent in any number
of counterparts and by different parties hereto in separate counterparts, each
of which when so executed and delivered shall be deemed an original, but all of
which counterparts together shall constitute one and the same instrument.
 
23. Miscellaneous.
 
(a) This Agreement constitutes the entire and final agreement among the parties
with respect to the subject matter hereof and neither this Agreement nor any
term hereof may be changed, discharged or terminated orally, but only by an
instrument in writing, signed by Agent (with the consent of the Required
Lenders) and each Pledgor.  No waiver of any term or condition of this
Agreement, whether by delay, omission or otherwise, shall be effective unless in
writing and signed by the party sought to be charged, and then such waiver shall
be effective only in the specific instance and for the purpose for which given.
 
(b) This Agreement shall be binding upon each Pledgor, and each Pledgor’s
successors and assigns, and shall inure to the benefit of Agent, Lenders and
their successors and assigns.  The term “Agent”, as used herein, shall include
any successor or assign of Agent at the time entitled to the pledged interest in
the Collateral.
 
(c) The headings and captions in this Agreement are for purposes of reference
only and shall not constitute part of this Agreement for any other purpose.
 
24. Expenses.  The Collateral shall also secure, and each Pledgor shall pay to
Agent on demand, from time to time, all costs and expenses, (including but not
limited to, attorneys’ fees and costs, taxes, and all transfer, recording,
filing and other charges) of, or incidental to, the custody, care, transfer,
administration of the Collateral or any other collateral, or in any way relating
to the enforcement, protection or preservation of the rights or remedies of
Agent and Lenders under this Agreement or with respect to any of the
Indebtedness.
 
25. Recapture.  Anything in this Agreement to the contrary notwithstanding, if
Agent and/or Lenders receives any payment or payments on account of the
Indebtedness, which payment or payments or any part thereof are subsequently
invalidated, declared to be fraudulent or preferential, set aside and/or
required to be repaid to a trustee, receiver, or any other party under the
United States Bankruptcy Code, as amended, or any other federal or state
bankruptcy, reorganization, moratorium or insolvency law relating to or
affecting the enforcement of creditors’ rights generally, common law or
equitable doctrine, then to the extent of any sum not finally retained by Agent
and/or Lenders, each Pledgor’s obligations to Agent and Lenders shall be
reinstated and this Agreement shall remain in full force and effect (or be
reinstated) until payment shall have been made to Agent, which payment shall be
due on demand.
 
26. Additional Pledgors.  Pursuant to the Loan Agreement, each Subsidiary of the
Borrowers that was not in existence or not a Subsidiary of the Borrowers on the
date of the Loan
 
11

--------------------------------------------------------------------------------


 
Agreement is or may be required (if and to the extent set forth in the Loan
Agreement) to enter in this Agreement as a Pledgor upon becoming a Subsidiary of
a Borrower if such Subsidiary owns or possesses property of a type that would be
considered Collateral hereunder.  Upon execution and delivery by the Agent and
such Subsidiary of a supplement to this Agreement in form and substance
satisfactory to Agent, such Subsidiary shall become a Pledgor hereunder with the
same force and effect as if originally named as a Pledgor herein.  The execution
and delivery of such supplement shall not require the consent of any Pledgor
hereunder.  The rights and obligations of each Pledgor hereunder shall remain in
full force and effect notwithstanding the addition of any new Pledgor as a party
to this Agreement.
 
[Signature Page Follows This Page]
 
12

--------------------------------------------------------------------------------


 
IN WITNESS WHEREOF, the parties have duly executed this Agreement as of the day
and year first written above.

 

  BEST ENERGY SERVICES, INC.   as a Pledgor       By:  /s/ Larry Hargrave  
Name: Larry Hargrave
 
Title: CEO

 
 

 
PNC BANK, NATIONAL ASSOCIATION,
 
as Agent
      By: /s/ Jeffrey J. Bender   Name: Jeffrey J. Bender   Title: VP

 
13

--------------------------------------------------------------------------------


SCHEDULE A


 
PLEDGED STOCK
 
Pledgor
Name of Issuing Corporation
Type of Shares
Number of Shares
Certificate No.
Percentage Owned
Best Energy Services, Inc.
Best Well Services, Inc.
Common
   
100%
 
Bob Beeman Drilling Company
Common
   
100%



MEMBERSHIP INTERESTS
 
Pledgor
Name of Issuing Corporation
Number of Interests
Certificate No.
Percentage Owned
N/A
                           